Citation Nr: 1538722	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to February 1994.  He died in December 2003.  The appellant is the Veteran's former spouse and the mother of the Veteran's children.  She is pursuing this appeal on behalf of the Veteran's minor children. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the appellant's claim. 

The Board remanded the Veteran's claim for additional development in November 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary. 

Here, the appellant seeks service connection for the cause of the Veteran's death. She contends that the Veteran's death from myocardial infarction was the result of exposure to Iraqi chemical weapons, Sarin gas, toxins from burning oil wells, and other contaminants, during his service in Southwest Asia.  In support of her contentions, the appellant submitted a binder of evidence, including a statement dated in January 2008 from a fellow service member, Steven W. Wood, indicating that the Veteran may have been exposed to harmful toxins in service and outlining the circumstances of such exposure.  The appellant also contends that medications that the Veteran was taking for his various medical conditions may have caused his myocardial infarction and therefore his death.  At the time of the Veteran's death, he was not service connected for any disability.  However, this fact alone does not preclude service connection for the cause of the Veteran's death if it is shown that his death was the result of his military service.

The Board remanded the Veteran's claim in order to provide additional notice to the appellant, to obtain additional information regarding the Veteran's claimed toxic exposure, to obtain the Veteran's treatment records from Wurzburg Army Hospital in Germany for medical conditions possibly related to the Veteran's claimed exposure to toxins in service, and to obtain a medical opinion.  

Specifically, the AOJ was requested to attempt to obtain from the appropriate agency or organization, any evidence available regarding possible exposure to Iraqi chemical weapons and Sarin gas, including fallout from the destruction of chemical weapons stored at Khamisiyah, and exposure to other toxins, including from burning oil wells, during the Veteran's service in Southwest Asia, as more fully outlined in the January 2008 statement of Steven W. Wood contained in the Veteran's claims file.  However, a review of the claims file does not appear to show any attempt to obtain evidence regarding the Veteran's claimed chemical exposure.  

With regard to the treatment records from Wurzburg Army Hospital, there is a handwritten note associated with the claims file which indicates that the records could not be researched because no dates were provided.  Service personnel records were obtained showing that the Veteran was stationed in Germany from May 4, 1991 until January 9, 1994, but no additional search for any records was conducted.
 
Finally, a medical opinion was obtained from a VA physician with regard to the cause of the Veteran's death.  However, the examiner was not requested nor did he provide any information regarding whether the cause of the Veteran's death was due to the claimed exposure to toxins in service.  Consequently, another VA opinion should be obtained.  
 
The appellant's representative submitted a private opinion from a Dr. Gordon, but her opinion relies on inaccurate factual information (such as suggesting in error that the Veteran was service connected for a number of disabilities including chronic fatigue syndrome, when he was not).  As such, this opinion is not given any weight.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all identified treatment records, to include those from Wurzburg Army Hospital, Germany.

2.  Attempt to obtain, from the appropriate agency or organization, any evidence available regarding possible exposure to Iraqi chemical weapons and Sarin gas, including fallout from the destruction of chemical weapons stored at Khamisiyah, and exposure to other toxins including from burning oil wells during the Veteran's service in Southwest Asia, as more fully outlined in the statement of Steven W. Wood dated in January 2008 contained in the Veteran's claims file.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran's claims file should be reviewed by a medical professional with a knowledge of Gulf War illness for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that a disability of service origin contributed substantially or materially to cause the Veteran's death.  

The examiner should discuss whether any exposure to harmful toxins in service, as documented by Steven Wood, contributed substantially or materially to the Veteran's death.  

The examiner should also discuss whether medications used to treat any condition of service origin may have contributed substantially or materially to his death.  It is noted that while the Veteran was not service connected for any disabilities at the time of his death that such a determination is ultimately irrelevant if the examiner concludes that a disease or disability was at least as likely as not (50 percent or greater) caused by military service.

Finally, the examiner should consider the relevance, if any, of the Veteran's use of methamphetamines in causing his death.

A complete rationale for all opinions expressed should be set forth in the examination report.

4.  Then, readjudicate the claim.  If action remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

